Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 Secretary State of Nevada /Logo/ Corporate Charter I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that IMEX INTERNATIONAL CORP. on March 18, 2009 file in this office the original Articles of Incorporation; the said Articles are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provision required by the law of said State Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on March 25, 2009. /s/Ross Miller ROSS MILLER Secretary of State By /s/ Certification Clerk /SEAL/
